Citation Nr: 9915817	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  95-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for bilateral surgical 
aphakia, to include residuals of left epiretinal membrane 
peel, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to June 
1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO) which granted service connection for 
the veteran's epiretinal membrane peel of the left eye as 
part of his service-connected bilateral aphakia, and 
continued evaluation of the eye condition as 30 percent 
disabling.  This case was REMANDED by the Board in July 1997 
for a VA examination and readjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition has been obtained by the RO.

2.  The veteran's bilateral surgical aphakia is productive of 
corrected central visual acuity of 20/20 in the right eye and 
20/40 in the left eye, and minimal central diplopia of no 
more than 3 to 4 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative bilateral aphakia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Codes 6029, 6078, Table V (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
bilateral surgical aphakia with epiretinal membrane peel of 
the left eye should be increased to reflect more accurately 
the severity of his symptomatology.  As a preliminary matter, 
it is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability of aphakia is evaluated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6029.  Under that 
provision, bilateral aphakia is evaluated on the basis of 
central visual acuity with both eyes rated on corrected 
vision.  The corrected vision of the aphakic eyes will be 
taken one step worse than the ascertained value, however, not 
better than 20/70.  Once the appropriate visual acuity figure 
has been determined for each eye based on the foregoing 
instructions, the level of evaluation is ascertained by 
inserting those figures into 38 C.F.R. § 4.84a, Table V which 
sets forth the "Ratings for Central Visual Acuity 
Impairment".  The table provides the level of evaluation and 
the assigned diagnostic code number.

Diplopia, or double vision, is evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090 (1998).  Degrees of diplopia 
are assigned equivalent visual acuity figures and evaluation 
is in accordance with the levels set forth in Table V 
described above.  Diplopia is a disease of the muscle 
function, and impairment of muscle function is to be 
supported by record of appropriate pathology.  38 C.F.R. 
§ 4.77.  Diplopia which is only occasional or correctable is 
not considered a disability.  Id.  

The veteran was granted service connection in December 1974 
for post-surgical bilateral aphakia, due to cataract surgery 
in 1964 and 1966.  The initial evaluation of 30 percent has 
continued to the present.  In the January 1995 rating 
decision now on appeal, the RO assumed that the veteran's 
residuals of epiretinal membrane peel are a part of his 
aphakia, however, the RO did not increase the veteran's 
evaluation for his overall eye condition.  The veteran 
contends that he is entitled to a higher evaluation because 
he has occasional double vision, or diplopia, at which time 
the images in his left eye are larger than those in the right 
eye.  He states that his ability to drive is inhibited by the 
diplopia.  The veteran also has argued that he should be 
granted a higher evaluation based on the "AMA combined value 
tables".

The claims file contains eye examination records dating back 
to 1974, however, for  purposes of this increased evaluation 
claim, the most recent examination is the most pertinent.  In 
accordance with the Board's July 1997 REMAND opinion, an 
examination was performed in October 1997.  At the 
examination, the veteran reported a history of double vision 
that comes and goes two to ten times per day, with episodes 
lasting from a few minutes to an hour.  The veteran stated 
that the double vision ceases if he closes one eye.  He 
reported that the image in the left eye is larger, slightly 
vertically elongated, and up to the left as compared to the 
right eye image.  The examiner noted a significant ocular 
history beginning with a diagnosis of cataract in 1962, and 
corrective surgery thereafter.  It was also noted that in 
1990, the veteran had a macular pucker of the left eye due to 
epiretinal membrane formation, for which he underwent an 
epiretinal membrane peel.  It was further noted that a 
November 1993 examination entry stated the veteran had a 
history of diplopia lasting several minutes to an hour, 
similar to that reported at this examination.  In November 
1993, there was a concern of increased pressure of the left 
eye.  At the October 1997 vision examination, best corrected 
visual acuity was 20/20 in the right eye and 20/40 in the 
left eye, which was an improvement from the November 1993 
corrected vision of 20/20 in the right and 20/60 in the left.  
Neurological eye examination in October 1997 revealed some 
abnormalities of the eye, including an exophoria and 
hypophoria.  These phorias may become manifest as actual 
tropias in the p.m. hours.  There was no finding that these 
conditions were related to the service-connected eye 
condition.  There was mild crusting and dermatochalasis of 
the lids, not noted to be related to the service-connected 
eye condition.  Optic nerves were pink and healthy.  The 
examiner concluded with a diagnosis of bilateral aphakia 
since 1964, with history of epiretinal membrane, 
significantly worse in the left eye, for which an epiretinal 
membrane peel was performed, and a reported history of double 
vision since the surgery, as well as distortion of vision.  
The examiner opined that the subjective double vision 
reported from the veteran most likely arises from the aphakia 
and epiretinal membrane peel and remnant distortion to the 
retina and the surgeries that he has undergone which affect 
the fusional components of the extraocular muscles.  The 
examiner recommended follow-up clinical care and testing to 
quantify the diplopia.

A January 1999 addendum to the October 1997 examination 
report states that visual field testing was performed in 
October 1997 (approximately two weeks after the initial 
examination).  This testing with a 34E target did not confirm 
the subjective double vision reported by the veteran, but 
rather found that the diplopia was confined to central vision 
and was no more than 3 to 4 degrees.  According to the 
examiner, this contradicted what the veteran had stated 
during the eye examination, and the finding during the 
physical examination that the veteran's primary gaze was 
intact.  Remaining 34E testing of the peripheral eye diopters 
revealed relatively full fields with slightly superior 
constricted fields, which may be due to eyelid droop.

Because the veteran's corrected central visual acuity is 
20/20 in the right eye and 20/40 in the left eye, in 
accordance with Diagnostic Code 6029, the figures are 
elevated to 20/70 for each eye.  Table V provides for a 30 
percent evaluation where central visual acuity is 20/70 in 
both eyes.  Thus, the veteran is not entitled to a higher 
evaluation for bilateral aphakia.

The veteran contends the evaluation of his eye disability 
should include a higher rating for diplopia.  The Board has 
considered the veteran's diplopia but it does not result in a 
higher evaluation because, although double vision was 
reported subjectively, upon field testing, diplopia was not 
evident except for with central vision and it was only 3 to 4 
degrees.  Such does not compensable under the applicable 
rating code.  38 C.F.R. § 4.77.

The veteran additionally contends that he is entitled to a 
higher evaluation based on the "AMA combined value tables".  
By law, however, the VA is bound to evaluate disabilities in 
accordance with the regulations set forth at 38 C.F.R., Part 
4.  Neither the veteran nor his representative has pointed to 
any legal authority for application of the tables cited by 
the veteran.

The veteran's representative asserts that because the 
veteran's vision is restricted due to a "multitude of 
factors", his claim should be referred for extraschedular 
consideration.  First, there has been no finding that any 
conditions other than the epiretinal membrane peel are 
related to the veteran's service-connected aphakia.  
Moreover, the vision impairment resulting from the veteran's 
aphakia and residuals of epiretinal membrane peel are 
adequately accounted for by the schedular criteria contained 
in the applicable rating criteria.  Indeed, the veteran's 
corrected central visual acuity is better than the elevated 
level at which he is compensated.  There is no indication 
that the veteran's disability presents such an unusual 
disability picture, involving factors such as interference 
with employment or hospitalization, so as to render 
impractical the applicable schedular standards.  As such, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996), Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching a determination the Board has been mindful of the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise provide a basis for a higher rating at 
this time. 



ORDER

The claim for an increased evaluation for bilateral surgical 
aphakia and residuals of epiretinal membrane peel, currently 
evaluated as 30 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

